PER CURIAM.
The plaintiff Byron Bradley appeals an adverse final judgment entered upon a directed verdict in favor of the defendant Seaboard Coast Line Railroad Company in a personal injury action brought under the Federal Employers’ Liability Act [45 U.S.C. § 51 et seq.] before the Dade County Circuit Court. The plaintiff contends that it was error to direct a verdict against him because there was some evidence of employer negligence, however slight, which played a part in the injury which is the subject matter of this suit. We agree and reverse based on the following authorities: Rogers v. Missouri Pacific Railroad, 352 U.S. 500, 77 S.Ct. 443, 1 L.Ed.2d 493 (1957); Atlantic Coastline Railroad v. Barrett, 101 So.2d 37 (Fla.1958); McCloskey v. Louisville & Nashville Railroad, 122 So.2d 481 (Fla. 1st DCA 1960). See also McCalley v. Seaboard Coastline Railroad, 265 So.2d 11 (Fla.1972). We find no merit in the plaintiff’s second contention on appeal.
The judgment appealed from is reversed and the cause remanded for a new trial.